DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments, on pages 19 - 24 have been fully considered but are not persuasive.  The applicant argues that to “compare the local parameter signal and the remote parameter signal” is not taught.  The examiner agrees with the arguments but the arguments are not cited in the claims.  It is not clear in the claims that the data is collected by two separate sensors and that the parameter signals are directly compared with each other.  Currently, applicants’ arguments, especially, “Naylor et al. does not disclose or suggest a comparison of (i) two signals (ii) indicative of the same universal parameter (iii) generated by two separate sensors and (iv) transmitted along different signal paths with one of the paths being the path on which the command signal is sent,” is more descriptive than the current claims.  Under the broadest reasonable interpretation of the claims, the data collected from the local and remote parameter sensor is transmitted via a signal, and therefore comparing the data has the same overall effect as comparing a signal.  Additionally, attempting to claim a signal is non-patentable under U.S.C. 101.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, 13, 15-17, 20, 22-24, 26, 28-30, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naylor et al. (US Pub No: 2020/0001857 A1, hereinafter Naylor).
Regarding Claim 1:
	Naylor discloses:
A control system for a vehicle subsystem, comprising.  Paragraph [0018] describes a local controller that controls one sub-system and a remote controller that controls multiple or an overall system control.
a local parameter sensor configured to generate a local parameter signal indicative of a value of a universal parameter associated with an environment in which a vehicle is operating.  Paragraph [0044] describes a local controller that is configured to sense the type of material on the rail vehicle and activate, deactivate, or implement other aspects of a vehicle control system.  This is equivalent to a local parameter sensor.  Paragraph [0045] describes a sensor unit 104 that is programed to sense the environmental or atmospheric conditions around the rail vehicle.  Paragraph [0041] and figure 6 takes the sensor data collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.
and, a local controller configured to receive the local parameter signal along a first signal path.  Paragraph [0041] and figure 6 describe an ENI 103 collecting rail vehicle 101 data via sensor 106.  Paragraph [0028] and figure 1B show this data being processed from vehicle 17A, or a first signal path.
receive a command signal along a second signal path, the command signal configured for controlling a function of the vehicle subsystem.  Paragraph [0028] and figure 1B show data being processed from vehicle 17B, or a second signal path.  Based on the data, a command signal is sent to shut down a train car.
receive a remote parameter signal along the second signal path, the remote parameter signal generated by a remote parameter sensor and indicative of the value of the universal parameter.  Paragraph [0028] and figure 1B describes a railcar 17a and 17b.  The vehicle control system can generate data to deactivate a power supply on vehicle 17b based on determinations on board vehicle 17a.  This determination is made in paragraph [0041] and figure 6.  Here the sensor data is collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.  
compare the local parameter signal and the remote parameter signal.  
and, implement the function of the vehicle subsystem responsive to the command signal if the remote parameter signal meets a first predetermined condition relative to the local parameter signal.  Paragraph [0041] and figure 6 takes the sensor data collected by the railcar sensors and is compared to the threshold data of the railcar.  Based on the comparison, the power supply can be deactivated, which is equivalent to controlling a vehicle subsystem.
	Claims 8 and 28 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 15:
	Naylor discloses:
A control system for a vehicle subsystem, comprising.  Paragraph [0018] describes a local controller that controls one sub-system and a remote controller that controls multiple or an overall system control.
a remote parameter sensor configured to generate a remote parameter signal indicative of a value of a universal parameter associated with an environment in which a vehicle is operating.  Paragraph [0028] and figure 1B describes a railcar 17a and 17b.  The vehicle control system can generate data to deactivate a power supply on vehicle 17b based on determinations on board vehicle 17a.  This determination is made in paragraph [0041] and figure 6.  Here the sensor data is collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.
a remote controller configured to receive a command signal configured for controlling a function of the vehicle subsystem.  Paragraph [0028] and figure 1B describes a railcar 17a and 17b.  The vehicle control system can generate data to deactivate a power supply on vehicle 17b based on determinations on board vehicle 17a.  This determination is made in paragraph [0041] and figure 6.  Here the sensor data is collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.
generate a processed command signal responsive to the command signal.  Paragraph [0028] and figure 1B describes a railcar 17a and 17b.  The vehicle control system can generate data to deactivate a power supply on vehicle 17b based on determinations on board vehicle 17a.  This determination is made in paragraph [0041] and figure 6.  Here the sensor data is collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.
receive the remote parameter signal.  Paragraph [0028] and figure 1B describes a railcar 17a and 17b.  The vehicle control system can generate data to deactivate a power supply on vehicle 17b based on determinations on board vehicle 17a.  This determination is made in paragraph [0041] and figure 6.  Here the sensor data is collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.
generate a processed remote parameter signal responsive to the remote parameter signal.  Paragraph [0028] and figure 1B describes a railcar 17a and 17b.  The vehicle control system can generate data to deactivate a power supply on vehicle 17b based on determinations on board vehicle 17a.  This determination is made in paragraph [0041] and figure 6.  Here the sensor data is collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.
a local parameter sensor configured to generate a local parameter signal indicative of the value of the universal parameter.  Paragraph [0044] describes a local controller that is configured to sense the type of material on the rail vehicle and activate, deactivate, or implement other aspects of a vehicle control system.  This is equivalent to a local parameter sensor.  Paragraph [0045] describes a sensor unit 104 that is programed to sense the environmental or atmospheric conditions around the rail vehicle.  Paragraph [0041] and figure 6 takes the sensor data collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.
and, a local controller configured to receive the local parameter signal along a first signal path.  Paragraph [0041] and figure 6 describe an ENI 103 collecting rail vehicle 101 data via sensor 106.  Paragraph [0028] and figure 1B show this data being processed from vehicle 17A, or a first signal path.
receive the processed command signal and the processed remote parameter signal along a second signal path.  Paragraph [0041] and figure 6 describe an ENI 103 that can repeat the collection of rail vehicle 101 data.  Paragraph [0039] describes an ENI being equivalent to a local controller.  Paragraph [0028] and figure 1B show data being processed from vehicle 17B, or a second signal path.  Based on the data, a command signal is sent to shut down a train car.
compare the local parameter signal and the processed remote parameter signal.  
and, implement the function of the vehicle subsystem responsive to the command signal if the processed remote parameter signal meets a first predetermined condition relative to the local parameter signal.  Paragraph [0041] and figure 6 takes the sensor data collected by the railcar sensors and is compared to the threshold data of the railcar.  Based on the comparison, the power supply can be deactivated, which is equivalent to controlling a vehicle subsystem.
	Claim 22 is substantially similar to claim 15 and is rejected on the same grounds.

Regarding Claim 2:
Naylor discloses:
The control system of claim 1 wherein the local controller is further configured, in implementing the function of the vehicle subsystem, to generate a control signal for a component of the vehicle subsystem.  Paragraph [0047] describes local controller that is configured to deactivate at least one power supply.  
Claims 9, 16, and 29 are substantially similar to claim 2 and are rejected on the same grounds.

Regarding Claim 3:
	Naylor discloses:
The control system of claim 1 wherein a configuration of the command signal is dependent on the value of the universal parameter.  Paragraph [0041] and figure 6 takes the sensor data collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to the universal parameter.  If the vehicle exceeds this threshold, the power supply 205 can be deactivated.
Claims 10, 17, 23, and 30 are substantially similar to claim 3 and are rejected on the same grounds.

Regarding Claim 6:
	Naylor discloses:
The control system of claim 5 wherein the local controller is further configured to transmit a local cross-check signal to the remote controller indicating whether the remote parameter signal meets the first predetermined condition relative to the local parameter signal.  Paragraph [0028] and figure 1B describes a railcar 17a and 17b.  The vehicle control system can generate data to deactivate a power supply on vehicle 17b based on determinations on board vehicle 17a.  The data generated on vehicle 17a is equivalent to a local parameter.  This data is then sent to vehicle 7b and is equivalent to a remote parameter signal.
Claims 13, 20, 26, and 33 are substantially similar to claim 6 and are rejected on the same grounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 18, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Caldwell et al. (US Pub No: 2019/0355257 A1, hereinafter Caldwell).
Regarding Claim 4:
Naylor teaches the above inventions in claim 1.  Naylor does not teach the universal parameter that comprises one of temperature, humidity, atmospheric pressure, geomagnetism, and inertia.
Caldwell discloses:
The control system of claim 1 wherein the universal parameter comprises one of temperature, humidity, atmospheric pressure, geomagnetism, and inertia.  Paragraph [0036] describes a sensor system 206 that includes temperature sensors, humidity sensors, pressure sensors, magnetometers, and inertial sensors.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor to incorporate the teachings of Caldwell to show a universal parameter that comprises one of temperature, humidity, atmospheric pressure, geomagnetism, and inertia.  One would have been motivated to do so because paragraph [0018] of Naylor describes a condition or parameter that describes on board temperatures or pressures.  Caldwell additionally adds to this by describing humidity, geomagnetism, and inertia.
Claims 11, 18, 24, and 31 are substantially similar to claim 4 and are rejected on the same grounds.

Claims 5, 12, 19, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Browne et al. (US Pub No: 2004/0254729 A1, hereinafter Browne).
Regarding Claim 5:
	Naylor discloses:
The control system of claim 1 wherein the local controller is further configured to: transmit a processed local parameter signal corresponding to the local parameter signal to a remote controller that is also configured to receive the remote parameter signal.  Paragraph [0028] and figure 1B describes a railcar 17a and 17b.  The vehicle control system can generate data to deactivate a power supply on vehicle 17b based on determinations on board vehicle 17a.  The data generated on vehicle 17a is equivalent to a local parameter.  This data is then sent to vehicle 7b and is equivalent to a remote parameter signal.
Naylor does not disclose a second predetermined condition.
Paragraph [0049] of Browne describes a second vehicle condition onboard a second vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor to show a second predetermined condition.  One would have been motivated to do so because a different train car described in Naylor can be carrying different payload and may be able to operate at different temperatures.  Therefore, different shutdown conditions can exist.
Naylor and Browne teach:
receive a remote cross-check signal from the remote controller indicating whether the processed local parameter signal meets a second predetermined condition relative to the remote parameter signal.  Paragraph [0049] of Browne describes a second vehicle condition onboard a second vehicle.  Paragraph [0044] of Naylor describes a local controller that is configured to sense the type of material on the rail vehicle and activate, deactivate, or implement other aspects of a vehicle control system.  This is equivalent to a local parameter sensor.  Paragraph [0045] of Naylor describes a sensor unit 104 that is programed to sense the environmental or atmospheric conditions around the rail vehicle.
implement the function of the vehicle subsystem responsive to the command signal if the remote parameter signal meets the first predetermined condition relative to the local parameter signal and the remote cross-check signal indicates the processed local parameter signal meets the second predetermined condition relative to the remote parameter signal.    Paragraph [0044] of Naylor describes a local controller that is configured to sense the type of material on the rail vehicle and activate, deactivate, or implement other aspects of a vehicle control system.  This is equivalent to a local parameter sensor.  Paragraph [0045] of Naylor describes a sensor unit 104 that is programed to sense the environmental or atmospheric conditions around the rail vehicle.  Paragraph [0041] and figure 6 of Naylor takes the sensor data collected by the railcar sensors and is compared to the threshold data of the railcar.  The threshold data is equivalent to a universal parameter.  Paragraph [0049] of Browne describes a second vehicle condition onboard a second vehicle.
Claims 12, 19, 25, 32 are substantially similar to claim 5 and are rejected on the same grounds.

Claims 7, 14, 21, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Michalakis et al. (US Pub No: 2018/0284759 A1, hereinafter Michalakis).
Regarding Claim 7:
	Naylor discloses:
The control system of claim 1 wherein the command signal is generated by an input sensor.  Paragraph [0044] describes a local controller that is configured to sense the type of material on the rail vehicle and activate, deactivate, or implement other aspects of a vehicle control system.  Paragraph [0045] describes a sensor unit 104 that is programed to sense the environmental or atmospheric conditions around the rail vehicle.
	Naylor does not disclose being responsive to a user input.
	Michalakis teaches:
responsive to a user input.  Paragraph [0031] describes vehicle interface 109 that includes a variety of user input components communicatively coupled to a variety of vehicle 100 components coupled to the display 108.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Naylor to incorporate the teachings of Michalakis to show being responsive to a user input.  One would have been motivated to do so to allow the user to set manual preferences instead of allowing the computer to make all the decisions.
Claims 14, 21, 27, and 34 are substantially similar to claim 7 and are rejected on the same grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dolgov et al. (US Pub No: 2019/0019349 A1): Examples described may enable provision of remote assistance for an autonomous vehicle. An example method includes a computing system operating in a rewind mode. In the rewind mode, the system may be configured to provide information to a remote assistance operated based on a remote-assistance triggering criteria being met, such as determining that the autonomous vehicle has been stopped for a period of time. When the triggering criteria is met, the remote assistance system may provide data from the time leading up to when the remote-assistance triggering criteria was met that was capture of the environment of autonomous vehicle to the remote assistance operator. Based on viewing the data, the remote assistance operator may provide and input to the system that causes a command to be issued to the autonomous vehicle.
Petrucci et al. (US Pub No: 2015/0343966 A1): A system and method is provided for the high-speed transfer of data within a vehicle. The method includes the steps of: receiving at a high-speed transmitter non-video parallel data from a plurality of data sources in the vehicle; sampling the parallel data received from the plurality of data sources; serializing at the high-speed transmitter the parallel data from the plurality of data sources; and then transmitting via a low voltage differential signaling (LVDS) the parallel data to a high-speed receiver in the vehicle for deserialization while performing a sample and hold function as new parallel data is received at the high-speed transmitter during transmission, wherein the high-speed transmitter is configured to provide video data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665